DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it has phrases “The present invention relates” and “Fig. 1”, and it should be in narrative form and generally limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim recites “CNN” without parentheses.  Appropriate correction is required.
A period is used at the end of line 13 in addition to one at the end of claim 1. 
Appropriate correction is required.
The claim 1 is  objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the implementation", “the construction”  and “the data” in lines 3, 10 and 15, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the variability” in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the training database" and “the training data” in lines 9 and 10 respectively.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 could have both unclassified and already classified training database. Foe examination purpose examiner has interpreted "the training database" to be already classified training databases and “the training data” to be the data from already classified training database.
Claim 2 recites the limitation "said biometric traits” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the nonlinear relative transformations” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "step (a2)” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim11, the phrase "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

	Claims 3-4, 6-10 and 12-15 are also rejected under 35 U.S.C. 112(b) as being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 and claim 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites claim limitation “wherein the construction of said statistical atlas” in line 2-3. However, construction of a statistical atlas is not recited in claim 7, but in claim 1. For examination purpose examiner has interpreted that claim 9 is dependent upon claim 1.
Claim 11 recites claim limitation “step (a2)”, however step a(2) is not recited in claims 8, 7 or 1, but in claim 3. For examination purpose examiner has interpreted that claim 11 is dependent upon claim 3.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 14 is drawn to a computer program for carrying out the instructions/functionality of the claimed invention, which is no more than just a software computer program (i.e. software per se). The software computer program is non-statutory since it cannot be interpreted to fall into any of the four patentable categories of process, machine, manufacture, or composition of matter.
The claim 15 does not fall within at least one of the four categories of patent eligible subject matter because “storage means readable” may include transitory medium which do not fall within at least one of four categories of patent eligible subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al (U.S PG-PUB NO. 20180268266 A) in view of Hauberg et al (19th AISTATS, Vol 41, 2016, pp. 342-350), and further in view of  Girard et al (J. Med. Imag. 5(1), 014006, 6 March 2018, pp. 014006-1 – 014006-14).
-Regarding claim 1, Sohn discloses a parameter training method for a convolutional neural network, CNN, for classifying image type data representative of a biometric trait (Abstract, “CNN … training”; [0005]; FIGS. 1-16; [0022]; [0024], “face recognition”; [0025]), where the method is characterized in that it comprises the implementation (FIGS. 1-16), by data processing means (11) of a server (1) (Abstract; FIG. 1, server 120, processor 121; FIG. 2, server 220, processor 221; [0037]; FIG. 5), of steps of: (a) For at least one data item from an already classified training database (FIG. 6; [0065], “trained .. labeled web face database”; FIG. 9, block 920; [0107]; FIG. 15, [0110]),  generation of several alternate versions of this data ([0100], “data augmentations … augmented data …“; [0103]) each by application of at least one geometric transformation chosen from a set of reference transformations ([0062], “transformed versions”; [0087], “one or more transforms”; [0113], “data transformation … linear motion blur, image resolution (scale) variation or video compression noise … three types”; equation (2)); b) Training the parameters of said CNN, from the already classified training database augmented with said alternate versions of the data ([0100]; [0113], “Data augmentation can be used for training very deep CNNs”; FIGS. 6, 8-9; 15).
Sohn is silent to teach a geometric transformation satisfying a statistical distribution of geometric transformations observed in the training database, comprising the construction of a statistical atlas of the training data comprising an average model of images from the training database and also the variability of geometric transformations observed in the training database.
In the same field of endeavor, Hauberg teaches a geometric transformation chosen among a set of reference transformations satisfying a statistical distribution of transformations observed in the training database comprising construction of a statistical atlas of the training data (Hauberg: Abstract, “learn a class-specific probabilistic generative models of the transformations in a Riemannian submanifold of the Lie group of diffeomorphisms”; Page 343, 1st Col., 2nd paragraph, “generate new data by sampling first an image from the training data, and second a diffeomorphism from the learned distribution”; Page 346, Section 3.3). Hauberg further teaches  b) Training the parameters of said CNN, from the already classified training database augmented with said alternate versions of the data (Hauberg: Page 343, 1st Col., 2nd paragraph, “With this data we train both a multilayer perceptron and a convolutional neural net”; Page 347, 1st Col., Section 4, 2nd paragraph, “we generate two new training sets …”, 2nd Col., 2nd paragraph, “train a convolutional network (ConvNet) in a similar fashion on the datasets”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Sohn with the teaching of Hauberg by using a geometric transformation satisfying a statistical distribution of geometric transformations observed in the training database for data augmentation in order to avoid manually-specified augmentation schemes associated with problems such as poor rotation invariance etc., and improve performance in training deep neural networks with augmented data set.
Sohn in view of Hauberg is silent to teach comprising an average model of images from the training database and also the variability of geometric transformations observed in the database.
However, Girard is an analogous art pertinent to the problem to be solved in this application and discloses a method to construct an atlas-based shape descriptor (ASD) to statistically characterize the geometric deformations and to perform Analysis of the average model and its principal modes of deformation on a dataset (Girard: Abstract; Figs. 1-20).  Girard further discloses comprising an average model of images from a database and also the variability of geometric transformations observed in the database (Girard: Abstract, “average model”; Page 014006-2, 2nd Col., Section 2, 1st paragraph; Fig. 2; Page 014006-6, Section 2.4; Page 014006-7, 2nd Col., Section 3.2, 1st paragraph, “present the results of the statistical analysis of the average model and its variability measures (local variance and principal components)”; Page 014006-13, 1st Col., 3rd paragraph).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Sohn in view of Hauberg with the teaching of Girard by comprising an average model of images from the training database and also the variability of geometric transformations observed in the training database in order to procure realistic deformation to achieve accurate statistical  modeling for data augmentation in deep learning.
-Regarding claim 2, the modification further discloses wherein said biometric traits are chosen from fingerprints, palms, faces, irises, silhouettes, blood networks of a body part, and in particular fingerprints (Sohn: FIGS. 2, 7; [0024], “face recognition”).
-Regarding claim 3, Sohn in view of Hauberg, and further in view of Girard discloses the method of claim 1.
the modification further discloses wherein step (a) comprises substeps of: (a1) Statistical modeling of the transformations observed in said training database by means of said statistical atlas of training data; (a2) Determination of said set of reference transformations satisfying a statistical distribution of transformations observed in the training database depending on the result of said statistical modeling (Hauberg: Abstract, “learn a class-specific probabilistic generative models of the transformations in a Riemannian submanifold of the Lie group of diffeomorphisms”; Page 343, 1st Col., 2nd paragraph, “generate new data by sampling first an image from the training data, and second a diffeomorphism from the learned distribution”; Page 346, Section 3.3; equations (7)-(9)).
-Regarding claim 4, Sohn in view of Hauberg, and further in view of Girard discloses the method of claim 1.
Sohn discloses wherein said transformations observed in the training database to map from one member of a training data pair to the other where the pair is representative of a single biometric trait, where step (a1) comprises the determination of the observed transformations (Sohn: FIG.6; [0062]: “synthetic image domain 603 includes transformed versions of the original still images in the image domain 602 … faces”).
Sohn does not teach nonlinear transformations.
In the same field of endeavor, Hauberg teaches nonlinear transformations (Hauberg: Abstract, “learn a class-specific probabilistic generative models of the transformations in a Riemannian submanifold of the Lie group of diffeomorphisms”; Page 343, 1st Col., 2nd paragraph, “represented on a finite dimensional nonlinear Riemannian manifold”; Page 346, Section 3.3; equations (7)-(9))
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Sohn with the teaching of Hauberg by using a geometric transformation satisfying a statistical distribution of geometric transformations observed in the training database for data augmentation in order to avoid manually-specified augmentation schemes associated with problems such as poor rotation invariance etc., and improve performance in training deep neural networks with augmented data set.
-Regarding claim 9, Sohn in view of Hauberg, and further in view of Girard discloses the method of claim 1.
Sohn is silent to teach implementation of statistical tools in the space tangent to said diffeomorphic distortion field.
In the same field of endeavor, Hauberg teaches wherein the construction of said statistical atlas further comprises the implementation of statistical tools in the space tangent to said diffeomorphic distortion field (Hauberg: Abstract; Page 346, Section 3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Sohn with the teaching of Hauberg by using a geometric transformation satisfying a statistical distribution of geometric transformations observed in the training database for data augmentation in order to avoid manually-specified augmentation schemes associated with problems such as poor rotation invariance etc., and improve performance in training deep neural networks with augmented data set.
-Regarding claim 10, Sohn in view of Hauberg, and further in view of Girard discloses the method of claim 1.
Sohn in view of Hauberg is silent to teach wherein said statistical tools comprise at least principal component analysis. However, Hauberg does teach calculation of principal component of transformations (Hauberg: Page 346, 2nd Co., Section 3.4, 2nd paragraph; Figure 4).
However, Girard is an analogous art pertinent to the problem to be solved in this application and discloses a method to construct an atlas-based shape descriptor (ASD) to statistically characterize the geometric deformations and to perform Analysis of the average model and its principal modes of deformation on a dataset (Girard: Abstract; Figs. 1-20).  Girard further discloses wherein said statistical tools comprise at least principal component analysis (Girard: Page 014006-6, Section 2.4.2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Sohn in view of Hauberg with the teaching of Girard by comprising an average model of images from the training database and also the variability of geometric transformations observed in the training database in order to procure realistic deformation to achieve accurate statistical  modeling for data augmentation in deep learning.
-Regarding claim 11, Sohn in view of Hauberg, and further in view of Girard discloses the method of claim 3.
Sohn in view of Hauberg is silent to teach geometric transformations defined by the eigenvectors coming from the principal component analysis.
However, Girard is an analogous art pertinent to the problem to be solved in this application and discloses a method to construct an atlas-based shape descriptor (ASD) to statistically characterize the geometric deformations and to perform Analysis of the average model and its principal modes of deformation on a dataset (Girard: Abstract; Figs. 1-20).  Girard further discloses geometric transformations defined by the eigenvectors coming from the principal component analysis. (Girard: Page 014006-6, Section 2.4.2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Sohn in view of Hauberg with the teaching of Girard by comprising an average model of images from the training database and also the variability of geometric transformations observed in the training database in order to procure realistic deformation to achieve accurate statistical  modeling for data augmentation in deep learning.
-Regarding claim 14, the modification further discloses comprising code instructions for the execution of a convolutional neural network, CNN, parameter training method or for classification of an input data item, when said program is executed by a computer (Shon: Abstract, “CNN … training”; [0005]; [0007], “computer program product”; FIGS. 1-16; [0022]; [0024], “face recognition”; [0025]; [0137]).
-Regarding claim 15, the modification further discloses a storage means readable by computer equipment in which a computer program product comprising code instructions for the execution of a convolutional neural network, CNN, parameter training method or for classification of an input data item (Shon: Abstract, “CNN … training”; [0005]; [0007], “non-transitory computer readable storage medium”; FIGS. 1-16; [0022]; [0024], “face recognition”; [0025]; [0137]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al (U.S PG-PUB NO. 20180268266 A) in view of Hauberg et al (19th AISTATS, Vol 41, 2016, pp. 342-350), and further in view of  Girard et al (J. Med. Imag. 5(1), 014006, 6 March 2018, pp. 014006-1 – 014006-14), in view of Abate et al (Pattern Recognition Letters 28 (2007) pp. 1885–1906).
-Regarding claim 12, Sohn in view of Hauberg, and further in view of Girard discloses the method of claim 1.
Sohn in view of Hauberg is silent to teach wherein the step (a) further comprises the application of an intensity transformation chosen from a set of predetermined reference intensity transformations for generating alternate versions of the training data.
However, Abate is an analogous art pertinent to the problem to be solved in this application and further discloses comprising application of an intensity transformation chosen from a set of predetermined reference intensity transformations for generating alternate versions of the training data (Abate: Page 1891, Section 2.4, 1st paragraph; Fig. 5; Page 1892, 1st Col., 1st paragraph).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Sohn in view of Hauberg, and further in view of Girard with the teaching of Abate by using intensity transformation for data augmentation in order to improve performance of recognition.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al (U.S PG-PUB NO. 20180268266 A) in view of Hauberg et al (19th AISTATS, Vol 41, 2016, pp. 342-350), and further in view of  Girard et al (J. Med. Imag. 5(1), 014006, 6 March 2018, pp. 014006-1 – 014006-14), in view Sarkar et al (2016 IEEE International Conference on Identity, Security and Behavior Analysis (ISBA), pp. 1–8).
-Regarding claim 13, Sohn in view of Hauberg, and further in view of Girard discloses the method of claim 1.
Sohn in view of Hauberg, and further in view of Girard does teach a classification method for input data, characterized in that it comprises the implementation of the training method for a CNN (Sohn: Abstract, “CNN … training”; [0005]; FIGS. 1-16).
Sohn in view of Hauberg, and further in view of Girard is silent to teach a step of: (c) Classification of a client (2) from said input data by data processing means (21) using the CNN.
However, Maheshwari is an analogous art pertinent to the problem to be solved in this application and further discloses a step of: (c) Classification of a client (2) from said input data by data processing means (21) using the CNN (Sarkar: Abstract; Fig. 1; Page 1, 2nd Col., 2nd paragraph).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Sohn in view of Hauberg, and further in view of Girard with the teaching of Sarkar by using step of: (c) Classification of a client (2) from said input data by data processing means (21) using the CNN in order to provide fast and accurate biometric traits recognition on client side.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome claim rejections in above section “Claim Rejections - 35 USC § 112”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                             /NANCY BITAR/Primary Examiner, Art Unit 2664